HALL, Justice,
concurring.
I agree with the majority that the summary judgment must be reversed and the cause remanded, but for a different reason.
The summary judgment is based upon the construction of the divorce decree as providing for payment to Mrs. Macaruso of 37 shares of the profit sharing account or of whatever number of shares is of the value of $4,000. This construction is erroneous. It is *214not supported by the record. The divorce decree is not ambiguous. It explicitly provides (in the pertinent particulars) for payment to Mrs. Macaruso of $4,000 in money or 37 shares of the profit sharing account, whichever is the greater. It does not authorize nor support the delivery of 61 shares to Mrs. Macaruso by Texas Instruments.